Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 23, 2019

                                        No. 04-18-00906-CV

                            AMERICAN ASSURANCE COMPANY,
                                       Appellant

                                                v.

           Noela DE LOS SANTOS, Individually and as next friend of Kimberly A. Ruiz,
                                       Appellees

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 06-11-45222-CV
                         Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
Sitting:        Patricia O. Alvarez, Justice
                Irene Rios, Justice
                Beth Watkins, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court